DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-20 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, there is evidence of a practical application 3D imaging.  Therefore, the claims are eligible.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the same object" in lines 2 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite the limitation “the images” in lines 5 and 9, respectively.  It is unclear as to which images the applicant is referring to, the N images, or the at least two of the N images.
Claims 3 and 13 recite the limitation, “the first direction” and “the second direction” in the wherein clause.  It is unclear as to which first and second direction the applicant is referring to, since the applicant previously claims two “a first direction”s and two “a second direction”s.
Claim 7 recites the limitation “the two images” in line 4.  It is unclear as to which two images the applicant is referring to, since each image set comprises two images.
Claims 7 and 17 recite the limitation “the first image” in lines 4-5 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 17 recite the limitation “the second image” in lines 5 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the third image” in line 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the fourth image” in line 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 17 recite the limitation “the 3D image” in the last line.  IT is unclear as to which 3D image the applicant is referring to, scine the applicant previously claimed two “a 3D image”s.
Claims 8, 10, 18 and 10 recite “the a” in the last line or second to last line.  It is unclear which the applicant prefers, “the” or “a”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2011/0255775 (McNamer et al).
Regarding claim 1, McNamer et al discloses an image processing method, comprising: acquiring N images of the same object at K positions (fig. 2, item 200), wherein the K is an integer greater than or equal to 1, since there are more than one position of the sensors in the scene (page 4, paragraph 51), and the N is greater than or equal to K, since there are at least one image for each position (page 4, paragraph 51); and horizontally splicing at least two of the N images in the horizontal direction (fig. 4a), and by matching two images and their horizontal edges (fig. 6b, item 622), to generate a 3D image (fig. 2, item 208), and horizontally splicing being to splice the images having   
Regarding claim 2, McNamer et al discloses the K is greater than 1 (fig. 16), the acquiring N images of the same object at K positions comprises: acquiring a first image at a position I (fig. 17, picture 1), wherein i=1, 2, 3..., K- 1; and acquiring a second image at a position i+1 which is a position obtained by moving towards a target direction by a preset offset starting from the position i; repeatedly acquiring images until N images are acquired, since the constant positional offset is used to select images and it is constant in the images of fig. 17 (page 13, paragraph 133).  
Regarding claim 3, McNamer et al discloses the moving towards the target direction by the preset offset comprises: moving a first offset towards a first direction; or, moving a second offset towards a second direction; or, moving a first offset towards a first direction and moving a second offset towards a second direction, wherein the first direction comprises a vertical upward direction and a vertical downward direction, and the second direction comprises a horizontal leftward direction and a horizontal rightward direction, since the motion is a lateral motion (page 12, paragraph 132).  
Regarding claim 4, McNamer et al discloses sending an alarm message/ feedback if the user’s movement/ preset offset movement exceeds a first threshold/ does not meet the intended offset (fig. 22, item 2222).
Regarding claim 5, when the K is equal to 1 (the position of the object is at the middle point in fig. 23a), the acquiring N images of the same object at K positions comprises: acquiring a third image at an angle I, wherein I=1, 2, 3..., N-1; and acquiring a fourth image at an angle I+1 which is an angle obtained by rotating around a rotating 
Regarding claim 6, Mc Namer et al discloses sending an alarm message/ feedback to a user when the third offset exceeds a second threshold/ when the offset does not match the intended offset (fig. 22, item 2222).
Regarding claim 7, McNamer et al discloses determining similarity of M image sets to obtain M similarity values, the M image sets respectively corresponding to the M similarity values, under the method of fig. 5 in candidates are analyzed and compared (fig. 4, step 504), and each image set of the M image sets comprising two images, a pair (fig. 5, item 500), and the two images comprising one of the first image and the second image, or, one of the third image and the fourth image, since two images are compared (fig. 5, item 500); and determining a target image set, the target image set being one of the M image sets, i.e. an identified pair (fig. 5, item 508), and the corresponding similarity value of the target image set meeting a preset condition (fig. 5, item 506);   wherein the horizontally splicing at least two of the N images to generate a 3D image comprises: horizontally splicing two images in the target image set to generate the 3D image, since they are aligned and combined (fig. 6a-6c, fig. 2, item 208) and aligning the horizontal lines (fig. 6a, item 604).  
Regarding claim 8, McNamer et al discloses the target image set has the highest similarity value among W image sets, and the W image sets belong to the M image sets, and the similarity values of the W image sets meet the a preset condition, since all pairs meeting the condition are processed to make the 3D image, and therefore including the target set (fig. 16).  
Claim 11 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 11.  Claim 11 distinguishes from claim 1 only in that it is a device claim with storage storing executable program and a processor coupled with the storage and configured to execute the program stored in the storage, and the method of claim 1.  McNamer et al teaches further this feature, i.e. fig. 1, items 106, 104.
Claims 12-18 are rejected for the same reasons as claims 2-8, respectively.  Thus, the arguments analogous to that presented above for claims 2-8 are equally applicable to claims 12-18.  Claims 12-18 distinguish from claims 2-8 are only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over McNamer et al in view of 20150110350 (Mian et al).
Regarding claim 9, McNamer et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference. 
McNamer et al does not disclose expressly resolutions of the two images in the target image set are both higher than a preset resolution.  

Mc Namer et al and Mian et al are combinable because they are from the same field of endeavor, i.e. stereoscopic imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have images be at a certain resolution.
The suggestion/motivation for doing so would have been to provide a more accurate, detailed system by insuring images are of proper quality.
Therefore, it would have been obvious to combine the method of McNamer et al with resolution of Mian et al to obtain the invention as specified in claim 9.
Claim 19 is rejected for the same reasons as claim 9.  Thus, the arguments analogous to that presented above for claim 9 are equally applicable to claim 19.  Claim 19 distinguishes from claim 9 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McNamer et al in view of U.S. Patent Application Publication NO. 20160012603 (Unten et al).
Regarding claim 10, McNamer et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  McNamer et al discloses reminding users to re-acquire images when they are not sufficient using feedback (fig 22, item 2222)
McNamer et al does not disclose expressly sending a reminder message to remind users to re-acquire images when the similarity values of the M image sets all fail to meet the a preset condition.

McNamer and Unten et al are combinable because they are from the same field of endeavor, i.e. 3D imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to retake images that aren’t similar enough.
The suggestion/motivation for doing so would have been to provide a more robust, accurate system by using proper images for modeling.
Therefore, it would have been obvious to combine the method McNamer et al with the reacquisition of images of Unten et al to obtain the invention as specified in claim 10.
Claim 20 is rejected for the same reasons as claim 10.  Thus, the arguments analogous to that presented above for claim 10 are equally applicable to claim 20.  Claim 20 distinguishes from claim 10 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/6/2020